Criminal prosecution tried upon an indictment charging the defendant with larceny and robbery.
From an adverse verdict and judgment pronounced thereon, the defendant appealed.
A careful examination of the record leaves us with the impression that the instant case has been tried substantially in accordance with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to entitle the defendant to another hearing.
There is no error of law appearing on the record.
No error.